DETAILED ACTION
CLAIMS 26- 28, 30, 32-42, 44, AND 46-50 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 26 and 32-40:
 “a physical layer (PHY) system configured to”; and
Claim(s) 26-28, 32-36, 38-42, and 48:
 “higher layer system configured to”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-28, 30, 32-42, 44, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaakkola, US 2007/0238437 Al, (“Jaakkola”) in view of Gobriel et al., US 2015/0029915 Al, (“Gobriel”).
Gobriel and Jaakkola were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 26,
 Jaakkola teaches a mobile device, comprising:
a physical layer (PHY) system configured to process physical layer related operations; (Fig. 4, elements 12 and 18; See also Fig. 8, element labeled “802.11 user-data received”; See also [0032] “host interface module”; i.e. data transmitted over an 802.11 network is processed by the system – a PHY system processing physical layer related operations giving the claim the BRI –) 
a higher layer system configured to process operations related to layers above the physical layer; and  (Fig. 3, element 14. See also [0031] “delaying forwarding one or more data packets from the WLAN chipset 12 to a host processor 14 based on information received by the WLAN chipset 12”;
 See also [0052] “Once the host processor is fully ready, it processes the interrupt and pulls data from the WLAN HW. After processing, the system will disable the clock request signal and enter back into a deep-sleep.”) 
 a communication channel established between the PHY system and the higher layer system for reporting a plurality of transactions to the higher layer system, ([0031] – [0032] “implemented using an exchange of signaling between the WLAN chipset 12 and the host processor 14 … delaying the forwarding of the one or more data packets from the WLAN chipset 12 to the host processor 14 based on information received by the WLAN chipset 12 about whether the host processor 14 is in the sleep state.”;) 
wherein the plurality of transactions comprise at least one first type of latency critical transaction and at least one second type of non-latency critical transaction,  ([0016] “the WLAN chipset buffers received data packets if one or more of the following rules apply … 4) A received packet is not seen as being a very important packet, which would suffer from the extra latency.” Emphasis added. i.e. non-latency sensitive packets may be buffered, and latency critical packets may wake the host processor.) 
wherein the PHY system is configured to consolidate the plurality of transactions based on a single wake-up message directed to the higher layer system, and  ([0032] “the WLAN chipset 12 in further detail, where the delayed packet forwarding module 18 includes a buffer module 20,” See also [0011] “WLAN chipset … buffer received packets until a certain threshold time and/or packet size and/or packet is received ….”; See also [0044] – [0046] “ The WLAN chipset 12 may receive a broadcast packet from the network … decides not to pass the packet up just yet… receives another broadcast packet … decides to buffer this packet as well … decides to wake up the host processor 14 by raising an interrupt pin and thus it gets to deliver the packet to the host processor 14.” a wake-up message giving the claim the BRI --) 
Jaakkola does not teach wherein the PHY system is configured to delay reporting a non-latency critical transaction until reporting a latency critical transaction.  
Jaakola goes on to teach processing packets of varying sensitivity to latency ([0016]; See also [0035]) 
Gobriel teaches wherein the PHY system is configured to delay reporting a non-latency critical transaction until reporting a latency critical transaction.  ([0031] “The remaining packets 215 in the buffer 115 include a packet of the second secondary type at the top of the remaining packets 215. Accordingly, all of the remaining packets 215 may be communicated, by the module 120, to the machine 125 via the host interface 110. This is an example of using the batch property to avoid needless network interface device 105 processing,” see also [0021] – [0023] “the first preliminary type indicates a possible background packet. In an example, the second preliminary type indicates that the packet should be sent to the machine 125.” i.e. first-type packets are buffered until a second type packet is detected, then all packets are sent to the machine.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gobriel with the teaching of Jaakkola as both references are directed to saving power in computing systems. Moreover, Gobriel improves on Jaakkola’s teaching of buffering packets for an interval while the host processor stays in a low power mode (Jaakkola [0037] – [0041]) by teaching a technique which further allows for packets that require immediate processing to wake the system and also process the batch of packets buffered during low power mode, thus improving performance and power saving in the system. (Gobriel [0015] and [0030]) 
Claim(s) 40 and 46
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 26. Therefore claim(s) 40 and 46 is/are rejected under the same reasoning set forth above over Jaakkola in view of Gobriel.
Regarding claims 27-28, 30, 32-39, 41-42, 44, and 47-50,  
 
 Jaakkola and Gobriel teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 1/22/2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant argues first that:
Gobriel does not suggest delaying packets based on whether they are latency critical. Rather, Gobriel discloses a batch property that allows a network interface 105 to avoid processing some packets by offloading any unprocessed packets stored in a buffer 115 to a machine 125 when a packet is encountered that requires the machine 125 to be awoken. The network interface 105 releases all packets, regardless of type, to the machine 125 when one packet is released to the host machine 125. See Gobriel, Figure 1 and paragraphs [0015] and [0027].
Remarks at p. 6
Examiner respectfully disagrees. Applicant’s analysis of Gobriel and argument above relies chiefly on the interpretation of “latency critical” and “non-latency critical” transactions. Remarks at pp. 6-7. Here, Gobriel teaches that some packets are selected for batching because they are allowed to be delayed – non-latency critical. When a packet that cannot tolerate delay is detected – latency critical – it triggers the system to wake and drain the buffer holding the batched packets as well as the triggering packet. (Gobriel  [0031] and [0020] – [0023]). In this way, a non-latency critical packet is delayed until a latency critical packet is detected.
Applicant argues lastly that:
the network interface 105 can avoid processing some packets by offloading any unprocessed packets 315 stored in the buffer 115 to the machine 125 when this third packet that requires the machine 125 to be awoken is encountered. Thus Gobriel discloses communicating all of the remaining packets 315 based on a packet not being multicast or noise requiring it to be processed by the machine 125, not based on whether or not any packet is latency critical. Gabriel does not suggest delaying a non-latency critical transaction until reporting a latency critical transaction, as required by the claims
Remarks at p. 7.
Examiner respectfully disagrees. For similar reasons as discussed above regarding the interpretation of the limitations “latency critical” and “non-latency critical” transactions, Gobriel teaches “wherein the PHY system is configured to delay reporting a non-latency critical transaction until reporting a latency critical transaction.”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187